In an action for an accounting, the individual defendant, a non-resident, moved to change the place of trial from Westchester county to New York county, on the ground that both plaintiff and the defendant corporation were residents of the latter county. Order denying motion for change of venue affirmed, with ten dollars costs and disbursements. (Moslen Dress & Coat Shop, Inc., v. Detroit Fire & Marine Ins. Co., 235 App. Div. 798; Feitel Bag *890Company, Ltd., v. Bobinski, 234 id. 879; Russo v. McGibbon, 246 id. 542.) Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ., concur.